DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 3/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,645,346 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, alone or in combination, suggests or teaches the following limitations of independent claims 1, 7, and 14:

disregard detected patient motion based on the current background luminance changing relative to the aggregate background luminance by more than the predetermined amount, and set the previous zone luminance to the zone luminance in subsequent detection for patient motion;

	The closest prior art obtained from an Examiner’s search (U.S. Patent Publication 20090278934 A1; Ecker et al.) teaches monitoring a patient in a patient area having one or more detection zones, receiving a chronological series of frames from a camera, and in response to patient motion being detected generating an alert in response to a current background luminance changing relative to an aggregate background luminance by less than a predetermined amount.  Ecker also discloses refraining from generating an alert in response to a background luminance changing relative to a current aggregate background luminance by more than a predetermined amount.  While Ecker does disclose similarities to the instant application both in the overall context of patient motion detection as well as alert handling in 
	Further prior art Aoki et al. (U.S. Patent Publication 20010004400 A1) was relied upon for the teaching of this limitation, however, Aoki discusses notifying the appearance of a moving object or notifying the absence of a moving object based on a number of zones having variances above or below a threshold of a predetermined value.  Rather than nullifying a detected patient motion in subsequent motion detection processing, Aoki generates outcomes as a result of zone variances and thus does not reasonably disclose the claim language as cited above.
	The cited prior art found as a result of an exhaustive search cannot reasonably be combined to arrive at the level of specificity of the instant claim language.  Therefore, the various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK E DEMOSKY whose telephone number is (571)272-8799.  The examiner can normally be reached on Monday - Friday 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 5712727384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK E DEMOSKY/Examiner, Art Unit 2486